Citation Nr: 1642623	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a back disability, currently rated as 10 percent disabling from October 22, 2008 to October 21, 2009; 20 percent disabling from October 22, 2009 to April 28, 2016; and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION


The Veteran served on active duty from August 1951 to August 1955 and from September 1955 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The April 2010 rating decision, in pertinent part, granted an increased rating for the Veteran's service-connected back disability, with a 10 percent rating effective from October 22, 2008 to October 21, 2009 and a 20 percent rating effective thereafter.

This matter was previously before the Board in November 2012, May 2013, and April 2016, when it was remanded for further development.  Following the April 2016 remand, the RO issued a May 2016 rating decision that increased the rating for the back disability to 40 percent rating, effective April 29, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing.

The Board acknowledges the Veteran is currently entitled to the highest schedular rating available for range of motion loss for the thoracolumbar spine in the absence of ankylosis; however, this rating is not currently assigned throughout the requisite appeal period.  The evidence of record is currently insufficient to determine whether this rating is warranted throughout the appeal period.  To resolve this issue, the Board recognizes the need for a retrospective examination to address historical medical questions where the past medical record is not adequate to answer such questions for purposes of VA adjudication.  Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA spine examination to assess the severity of his service-connected back disability throughout the appeal period.  

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from the examinations conducted prior to April 2016 and provide an opinion, to the extent possible, as to whether the current results with regard to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during the examinations administered prior to April 2016, if such testing had been conducted at that time.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

